DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvillo [5353781].
With respect to claims 1, 3 and 4, Calvillo discloses: A device for protecting portions of the surface of a cooktop comprising: a sheet of low thermal conductivity material (14); at least a first opening (18, with reference to “burner overlay portions”) through the sheet sized to accommodate a first heating element [see FIGs 2 and 3, element 12]; at least a second opening [see FIG 2] through the sheet sized to accommodate a second heating element (15); a first piece of the low thermal 
{cl. 3} The device of claim 1 wherein the sheet of low thermal conductivity material is divided into separate pads [see FIG 2, the separate pads can be interpreted as one pad being the main body and the second pad being any one of the burner covers.
{cl. 4} The device of claim 3 wherein at least one pad comprises an opening through the pad sized to accommodate a heating element under the pad [see FIG 2] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvillo [5353781], further in view of Mishra et al [20120012093].
Regardin claims 2, Calvillo discloses the invention as substantially claimed, however does not disclose certain features of the material of the pad. 
Mishra makes up for these deficiencies by teaching:
{cl. 2} The device of claim 1 wherein the low thermal conductivity material is silicone [paragraph 0013]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Calvillo with the teachings of Mishra because Mishra provides a material known to withstand high temperatures ensuring the pad does not deform.
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvillo [5353781], further in view of Bentley et al [6189283].
Regarding claims 5 and 6, Calvillo discloses the invention a substantially claimed, however does not disclose multiple panels. Bentley makes up for these deficiencies by teaching:
{cl. 5} The device of claim 3 wherein each pad has at least one edge, the pad further comprising attaching means along the at least one edge for attaching adjacent pads together [see FIGs 1 and 2].
{cl. 6} The device of claim 5 wherein to attaching means on one pad comprises a groove (70) adapted to receive a shoulder from an adjacent pad [see abstract].
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the same principle of attaching panels to cover a floor to cover a stove top because the means for attachment allows a user to cover surfaces of different sizes.
It is understood that Bentley teaches a floor panel assembly that can be pieced together to cover floors of different sizes. 
Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvillo [5353781], further in view of Grady [6502570].
With respect to claims 7 and 9, Calvillo discloses: A device for protecting portions of the surface of a range comprising: at least a first pad (14) having an outer region of low thermal conductivity material [col 5, line 45-61]; at least a first opening (18, with reference to “burner overlay portions”) through the first pad sized to accommodate a heating element (12); at least a second opening [see FIG 2] through the location to accommodate a heating element (15); and {cl. 9} The device of claim 7 further comprising a first cover sized to fit in the first opening and a second cover sized to fit in the second opening [see FIG 2]
However does not disclose a second pad [see FIGs 3 and 4]. Calvillo however does not disclose the second pad.
Grady makes up for the deficiencies of Calvillo by teaching: at least a second pad (50, 50) having an outer region of low thermal conductivity material; wherein the first pad and second pad are attachable to each other (via hinge 52) [see FIG 1A, col 2, line 57-col 3, line 43]. If used to modify Calvillo, the combination would then show a pad with a second opening.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Calvillo with the teachings of Grady because Grady provides a multiple panel cover to protect a stove top and accommodate stoves of different sizes.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvillo [5353781], in view of Grady [6502570], further in view of Bentley et al [6189283].
With respect to claim 8, Calvillo discloses the invention as substantially claimed, however does not disclose the attaching means. Bentley makes up for these deficiencies by teaching: {cl. 8} The device of claim 7 wherein each of the first and second pads has at least one edge, and at least one of the first and second pads having a grove (70) along at least one edge and the other of the first and second pads having a shoulder, the shoulder being receivable in the groove [see FIGs 1 and 2, abstract].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the same principle of attaching panels to cover a floor to cover a stove top because the means for attachment allows a user to cover surfaces of different sizes.
It is understood that Bentley teaches a floor panel assembly that can be pieced together to cover floors of different sizes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
10/20/2021